Dismissed and Memorandum Opinion filed December 4, 2012.




                                           In The

                       Fourteenth Court of Appeals

                                   NO. 14-12-00363-CV

                           PHILIP DEAN LYNCH, Appellant

                                              V.

                                 CACH, L.L.C., Appellee


                 On Appeal from the County Civil Court at Law No. 3
                               Harris County, Texas
                           Trial Court Cause No. 962831


                   MEMORANDUM                          OPINION


       This is an appeal from a judgment signed March 27, 2012. The clerk’s record was
filed June 12, 2012, and no reporter’s record was taken.

       On August 27, 2012, appellant filed a brief that was not in compliance with the
Texas Rules of Appellate Procedure. The brief failed generally to comply with the rules.
See Tex. R. App. P. 38.1(a), (b), (c), (d), (e), (f), (g), (h), (i), (j) and (k). The brief was
stricken and appellant was ordered to file an amended brief.

       On October 29, appellant filed another brief that also failed to comply with the
Texas Rules of Appellate Procedure. When an appellant files another brief that does not
comply with Rule 38, the Court may strike the brief, prohibit appellant from filing
another, and proceed as if appellant had failed to file a brief. See Tex. R. App. P. 38.9(a).
Pursuant to Texas Rule of Appellate Procedure 38.8(a), where an appellant has failed to
file a brief, we may dismiss the appeal for want of prosecution.

       Appellant's brief still fails to comply with the Texas Rules of Appellate Procedure.
See Tex. R. App. P. 38.1(a), (d), (e), (g), (h), (i) and (k). Accordingly, the appeal is
ordered dismissed.



                                          PER CURIAM


Panel consists of Chief Justice Hedges and Justices Brown and Busby.




                                             2